Title: Proclamation to Deserters, 3 August 1780
From: Washington, George
To: 


					
						[Peekskill, 3 Aug. 1780]
					
					By his Excellency GEORGE WASHINGTON, Esq; General and Commander in Chief of the Forces of the United States of America.
					WHEREAS the Honorable General Assembly of the State of Rhode-Island have been pleased, by an Act passed in the Session of July, 1780, “to request me to pardon all the Deserters from the Troops of the said State, who should join their respective Corps in such a Time as I might think proper to fix.”
					I do hereby, in Compliance with the said Request, by this my Proclamation, offer a full and free Pardon to all Deserters from the two Continental Regiments of the said State, who shall join the Corps to which they respectively belong, on or before the 10th Day of September next: And I also, in like Manner, do hereby grant a full and free Pardon to all and every Deserter belonging to the said two Regiments, who shall have joined the same at any Time since the passing of the said Act.
					And whereas there may be Deserters from other Corps of the Continental Army, lurking within the said State of Rhode-Island, who would willingly return to their Duty, were they not prevented by a Fear of Punishment: In order therefore to remove every Pretext for their remaining absent longer, I do also offer a full and free Pardon to all such under this Description, if any there are, who may join the Corps to which they respectively belong at or before the Time above mentioned.
					
					Given at Head-Quarters, at Peck’s Kill, this third Day of August, A.D.1780.
					
						GEORGE WASHINGTON.
						By his Excellency’s Command,ROBERT H. HARRISON, Sec’ry.
					
				